                                          Case 3:21-cv-02692-JCS Document 15 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 21-cv-02692-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         MOTION FOR DEFAULT JUDGMENT
                                   9
                                                                                            SHOULD NOT BE DENIED
                                  10     LUCKY OPCO LLC,
                                                                                            Re: Dkt. No. 12
                                                        Defendant.
                                  11

                                  12          At the hearing on August 13, 2021, Plaintiff’s counsel agreed to provide a supplemental
Northern District of California
 United States District Court




                                  13   declaration by Plaintiff Brian Whitaker no later than August 20, 2021 explaining why Defendant’s

                                  14   inability to move a point-of-sale machine to the lower, wheelchair-accessible counter immediately

                                  15   adjacent to the higher counter where the machine was located constituted a barrier to completing

                                  16   his transaction and a violation of the disability access laws at issue. That deadline has passed, and

                                  17   no declaration has been filed. Whitaker is therefore ORDERED TO SHOW CAUSE why his

                                  18   motion for default judgment should not be denied, by filing the declaration at issue no later than

                                  19   August 30, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 25, 2021

                                  22                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
